Citation Nr: 0934565	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  02-00 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to May 1, 1999, for 
the grant of a total disability rating based on 
unemployability (TDIU) due to disabilities granted pursuant 
to 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION
 
The Veteran served on active duty from October 1953 to 
September 1957.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted a total disability 
rating based on individual unemployability due to 
disabilities for which benefits have been granted pursuant to 
38 U.S.C.A. § 1151. These disabilities include a right flank 
hernia, a major depressive disorder with memory loss, and 
residuals of a tracheotomy. The Veteran was granted a 
temporary 100 disability rating based on convalescence from 
December 30, 1998 through April 30, 1999.
 
A February 1998 RO decision assigned a 100 percent disability 
rating for memory loss pursuant to 38 U.S.C.A. § 1151 for the 
period from March 27, 1997 through April 30, 1997. Because a 
100 percent schedular rating, including one based on a 
convalescent rating, precludes a simultaneous assignment of a 
100 percent rating based on unemployability, at issue here is 
whether an effective date for individual unemployability 
should be assigned on or after May 1, 1997 but prior to 
December 30, 1998, due to his disabilities for which 38 
U.S.C.A. § 1151 benefits have been granted.
 
It is noted that the pertinent surgery and hospitalization 
was from March 14 to April 17, 1997. Hence, monetary total 
disability benefits based on disabilities for which 38 
U.S.C.A. § 1151 compensation has been granted cannot be 
awarded for periods prior to May 1, 1997.
 
At a March 2002 videoconference hearing, the Veteran provided 
testimony before the undersigned Veterans Law Judge. A 
transcript of that hearing is of record.
 
This appeal was remanded by the Board in August 2003 and 
November 2004 for further development.  In a December 2006 
Board decision the Veteran's appeal was denied.  
 
The Veteran appealed the December 2006 Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court). In 
February 2008, the Court granted a Joint Motion to Vacate and 
Remand filed by the parties, and vacated the Board's 
decision.  The case was returned to the Board for compliance 
with the motion.  In July 2008, the Board denied the 
appellant's claim.
 
The Veteran appealed the July 2008 Board decision to 
the Court.   In February 2009, the Court granted a Joint 
Motion to Vacate and Remand filed by the parties, and vacated 
the Board's decision.  The case was returned to the Board for 
compliance with the motion.
 
 
FINDINGS OF FACT
 
1.  The Veteran has no service connected disorders; rather, 
all compensation has been awarded pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

2.  The Veteran was granted entitlement to compensation for 
major depression effective October 20, 1997, and that 
disorder was assigned a combined 10 percent rating with 
memory loss for which the appellant had been previously 
awarded compensation from that date.  Effective May 1, 1999, 
the appellant was awarded a combined 50 percent rating for 
depression with memory loss.
 
3.  The Veteran was granted entitlement to compensation for a 
right flank hernia effective October 20, 1997, and assigned a 
10 percent rating.  That rating was later raised to 40 
percent effective May 1, 1999.
 
4.  Effective May 1, 1997, the appellant had a combined 10 
percent rating for his compensated disorders.  Effective 
October 20, 1997, he had a combined 30 percent rating, and 
effective May 1, 1999, the Veteran was assigned a combined 70 
percent rating.
 
5.  The Veteran was granted entitlement to a total disability 
evaluation based on individual unemployability effective May 
1, 1999.
 
6.  Prior to May 1, 1999, it was not factually ascertainable 
that the Veteran's 38 U.S.C.A. § 1151 disabilities alone 
precluded all forms of substantially gainful employment.
 
 
CONCLUSION OF LAW
 
The criteria for an effective date earlier than May 1, 1999, 
for entitlement to award of a total disability evaluation 
based on individual unemployability have not been met. 38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.400(o) (2), 4.16 (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  In this case, the provisions of 38 U.S.C.A. § 
5103(a) were enacted after the February 2000 rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible. The record, however, shows 
that any prejudice that failure caused was cured by the fact 
that VA notified the Veteran in the December 2001 statement 
of the case and in December 2004 correspondence of the 
information and evidence needed to substantiate and complete 
this claim, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA in several supplemental 
statements of the case specifically informed the Veteran of 
the rating criteria which would provide a basis for an 
increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claim was readjudicated in a 
May 2006 supplemental statement of the case.  Correspondence 
of record provided adequate notice of how effective dates are 
assigned.  The claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and provided 
an opportunity to present pertinent evidence in light of the 
notice provided.  Because the claim has been readjudicated no 
prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.
 
Background
 
The Veteran argues that he has been totally disabled since 
March 1997 due to his right flank hernia, residuals of a 
tracheotomy, and major depressive disorder with memory loss.  
The record reflects that he was granted a temporary 100 
percent rating from March 27, 1997 to April 30, 1997 
following a tracheotomy.  Subsequently he was granted a 
second temporary 100 percent rating from December 30, 1998 to 
April 30, 1999 for convalescence following surgery for a 
right flank hernia.  Finally, he was granted a total 
disability rating based on individual unemployability from 
May 1, 1999.  
 
The Veteran was admitted to the Pittsburgh VA Medical Center 
from March 14 to April 17, 1997, for treatment of his 
nonservice connected mandibular problems resulting from a 
gunshot wound.  Compensation under 38 U.S.C.A. § 1151 for a 
tracheotomy scar, as well as for a memory loss was granted in 
a February 1998 rating decision. The disabilities were each 
assigned a 10 percent disability rating.
 
The Veteran was granted a temporary total evaluation under 38 
C.F.R. § 4.30 for convalescence following the tracheotomy. 
The evidence showed that the tracheotomy scar healed with no 
residuals and the temporary total evaluation was stopped 
effective April 30, 1997. Subsequent treatment and 
examination reports did not show any residuals of the scar 
other than the disfigurement for which the compensable 
evaluation was assigned.  Prior to October 20, 1997, 
compensation was payable only for residuals of a tracheotomy 
scar, and for memory loss.  Of controlling note is the fact 
that there is no competent evidence that prior to May 1, 
1999, that the combined impact of the compensated disorders 
alone precluded the appellant from performing some form of 
substantially gainful employment based on his education and 
occupational experience.
 
In this respect, effective March 24, 1997, the Veteran 
was granted compensation for a memory loss due to a loss of 
oxygen during a tracheotomy. VA examiners could not attribute 
all of the symptoms which the Veteran was claiming to have 
been caused by this loss of oxygen. The examiners noted that 
the Veteran's dizziness had been ongoing from the time of the 
gunshot wound to the face; however, with the resolution of 
reasonable doubt in the appellant's favor, it was determined 
that his memory loss and depression could be attributed to 
this episode. In a February 1998 rating decision, 
compensation under 38 U.S.C.A. § 1151 was granted for a 
memory loss as 10 percent disabling from March 24, 1997.
 
Treatment reports and examinations dated in June 1997, 
September 1997, and January 1998 show the Veteran to have 
impaired memory, but not severely impaired. The Veteran 
reported that he did not remember where he was at times and 
consequently had to stop driving. Notably, despite his 
complaints the Veteran always drove himself to the medical 
center for treatment and examinations. At the time of the 
examination, his memory was judged to be no more than mildly 
impaired. The evidence showed a marked worsening of his 
condition in 1999. Prior to this date, he had one episode of 
suicidal concern, but this resolved with treatment.
 
In October 1997, the Veteran also developed a right flank 
hernia. This hernia was mild at that time. Since it was 
determined that this condition was a result of VA treatment, 
compensation under 38 U.S.C.A. § 1151 was granted for this 
condition in a March 1999 rating decision.  The effective 
date for the grant was October 20, 1997, and a 10 percent 
rating was assigned.
 
The Veteran had hernia surgeries in December 1998 and March 
1999. A temporary total evaluation was assigned from the 
dates of the surgeries in December 1998 and April 30, 1999.
 
In a February 2000 rating decision service connection for 
major depression was granted, and a 10 percent combined 
rating was assigned with memory loss effective October 20, 
1997.   A combined 50 percent rating was assigned for major 
depression and a memory loss effective May 1, 1999. 
 
The Veteran disagreed with the initial determination that the 
period of convalescence for the tracheotomy ended May 1, 
1997. He felt he was not able to work due to his inability to 
eat properly, jaw pain, poor memory, being tired all of the 
time, dizzy spells, constant headaches, hernia, and improper 
mastication.
 
The temporary total evaluation under 38 C.F.R. § 4.30 was for 
convalescence following surgery for the condition for which 
surgery was performed only.  In this case, tracheotomy scar 
residuals did not require convalescence in May 1997. The 
memory loss was not so disabling as to require convalescence. 
Rather, the evidence showed the Veteran was unable to return 
to work due to his disabilities that were neither service 
connected nor compensable under 38 U.S.C.A. § 1151.
 
In October 1997, physical examination showed that the 
Veteran's hernia was mild and reducible without pain.  He did 
not wear a truss. The hernia became a serious problem and 
surgery was performed in December 1998. Following the period 
of convalescence for this surgery, this condition was 
considered to be severe. 
 
A January 1998 VA examination found that the appellant 
suffered from a mood disorder, depression and a memory 
impairment.  The Veteran denied suicidal ideation.  A global 
assessment of functioning score of 65 was assigned.  The 
appellant was judged to be competent to manage his affairs.

Global Assessment of Functioning scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social and occupational 
functioning.  In light of this face, the Board finds that the 
appellant's mental disorder was only mildly disabling in 
January 1998. 
 
A June 1998 VA memorandum from VA vocational rehabilitation 
and counseling office notes that the Veteran was receiving a 
20 percent evaluation for residuals of a surgical scar and 
memory loss secondary to anoxia.  The vocational 
rehabilitation counselor concluded that the Veteran was 
experiencing more severe symptoms than the rating reflected.  
The counselor noted that the appellant was experiencing pain 
on the right side of his stomach which radiated to his right 
hip and legs, and used a cane to assist with ambulation. 
There was a large herniated mass near the surgical incision 
which was not reflected in the rating.  The Veteran continued 
to experience memory loss, anxiety, and depression.  The 
counselor opined that in his present condition he could not 
return to his former occupation as a truck driver.  A 
contract counselor was noted to express concern about the 
appellant's comments regarding suicide.  The counselor did 
not opine that the appellant was unemployable.  
 
In the March 1999 rating decision the Veteran's claim for 
total disability evaluation based on individual 
unemployability due to service connected disorders was denied 
because he was not found unable to secure or follow a 
substantially gainful occupation as a result of his 
compensable disabilities. At the time, the Veteran's 
compensable disabilities under 38 U.S.C.A. § 1151 included 
residuals of a tracheotomy scar, evaluated as 10 percent 
disabling; memory loss, evaluated as 10 percent disabling; 
and right flank hernia, evaluated as noncompensable. The 
Veteran also had nonservice connected disabilities which 
included a mandibular injury from a gunshot wound; 
gastroesophageal reflux disease; and lumbar degenerative disc 
disease.  While compensation would later be granted for 
depression retroactively, at the time of this decision 
compensation was not payable for depression. 
 
A VA examination in August 1999 determined the Veteran 
suffered from among other conditions, major depressive 
disorder secondary to his residuals of the 1997 surgery.  The 
examination also revealed a medical history which was 
significant for several conditions not related to the surgery 
which could have adversely affected his cognitive function 
and memory.  He was a heavy alcohol user until 1989 when he 
suffered liver damage.  In his forties he fell 20 feet out of 
a tree striking his head. In the 1960's he suffered carbon 
monoxide poisoning from being in a car with several other 
intoxicated men who fell asleep with the motor running.  He 
reported being in the hospital from December to March until 
he, "woke up."  Finally he took up to eight Percocet a day 
which was known to possibly interfere with memory. The 
examiner diagnosed major depression with suicidal ideation 
and assigned a global assessment of functioning score of 45.  
The examiner opined that the Veteran needed follow-up care 
based on his potential danger to himself and to others.
 
In a February 2000 rating decision the rating assigned for 
the right flank hernia disorder was increased to 40 percent; 
and compensation was granted for major depression, which was 
combined with the memory loss, and assigned a 50 percent 
rating.  These ratings were effective from May 1, 1999.  
 
It was not until May 1, 1999, that the disabilities which can 
be considered for entitlement to individual unemployability 
met the schedular requirements.  38 C.F.R. § 4.16. 
 
At his March 2002 Board video conference hearing, the Veteran 
testified that his hernia problem had not really healed since 
1997. He stated he also went through vocational 
rehabilitation in the early part of 1998 and told that he was 
unemployable by that service because of his hernia since he 
could not pass a physical.  The Veteran testified that he did 
not try to go back to work after his surgery in 1997 because 
he would have had to take another physical and he decided not 
to because he did not want to jeopardize his life or other 
people's lives by going out and driving a truck.  The Veteran 
did not testify that he had tried to secure a different type 
of employment other than truck driving, nor did he testify 
that he had been turned down for any other type of job 
because of the disorders for which he received compensation.
 
A response from the VA Regional Office in Huntington , West 
Virginia stated that the Veteran's Vocational Rehabilitation 
& Employment folder was destroyed in error.
 
Analysis
 
The Veteran contends that he warrants an earlier effective 
date for entitlement to a total disability evaluation based 
on individual unemployability due to disabilities granted 
pursuant to 38 U.S.C.A. § 1151.  He contends that he is 
entitled to an earlier effective date from the date of his 
mandibular surgery in March 1997. 
 
The RO assigned an effective date of May 1, 1999 for the 
award of a total disability evaluation based on individual 
unemployability.  This was the date that the RO granted 
increases for the right flank hernia disorder to 40 percent, 
and major depression with memory loss to 50 percent.  This 
was the date that his combined disability rating first 
reached 70 percent.  
 
The earliest effective date for an award of a total 
disability evaluation based on individual unemployability due 
to compensable disorders cannot be earlier than the date that 
the record shows the Veteran was precluded from following a 
substantially gainful occupation by his 1151 compensated 
disorders, or the date on which said evidence was received by 
VA, whichever is later. 38 C.F.R. §§ 3.400, 4.16(b).
 
The Veteran's disabilities which are compensable under 38 
U.S.C.A. § 1151 are the only conditions which can be 
considered when considering entitlement to individual 
unemployability benefits. VA regulations require that a 
Veteran's compensable disorders under 38 U.S.C.A. § 1151 meet 
certain schedular requirements for entitlement to individual 
unemployability to be established.  Where a Veteran does not 
meet those requirements a rating board may submit the case to 
the Director of the Compensation and Pension Service for 
consideration of an extraschedular award.  38 C.F.R. 
§ 4.16(b).  It bears noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
 
The percentage requirements of 38 C.F.R. § 4.16 provide that 
individual unemployability may be granted where there is one 
disability evaluated as 60 percent disabling, or two or more 
disabilities, one of which is 40 percent with a combined 
evaluation of 70 percent or more.  These percentage standards 
are set aside only in exceptional cases where there is an 
unusual factor of disability rendering the Veteran unable to 
secure or follow a substantially gainful occupation. It is 
those cases which are submitted to the Director of the 
Compensation and Pension Service for extraschedular 
consideration.   
 
This case was not submitted for extra-schedular 
consideration, and the Board agrees that such a referral was 
not in order.  Instead, the rating specialist concluded that 
entitlement occurred when the Veteran's disabilities worsened 
as evidenced by the increased rating for his memory loss to 
50 percent and an increase in his hernia disability to 40 
percent disabling both effective May 1, 1999, the day after 
the temporary total disability rating based on convalescence 
ended.  Prior to December 30, 1998 when the Veteran was 
granted a temporary total evaluation for convalescence 
following his hernia surgery, the Veteran's disabilities 
compensable under 38 U.S.C.A. § 1151 combined to a total 
evaluation of 30 percent did not preclude employment, and 
there is no evidence that these disorders warranted 
entitlement to a total disability evaluation based on either 
individual unemployability on an extraschedular basis.  That 
is, looking at the appellant's entitlement to a higher rating 
for his disorders on an extraschedular basis, there was no 
evidence that any compensated disorder required frequent 
hospitalization, or that any compensated disorder caused a 
marked interference with employment.  Moreover, there is no 
evidence that the 1151 disorders alone caused the Veteran to 
be unable to secure or follow a substantially gainful 
occupation.  While the Veteran arguably could not drive a 
truck, there is no evidence that the compensated disorders 
precluded all forms of substantially gainful employment, and 
the appellant has not provided any evidence that was the 
case.
 
Hence, there is no basis for an effective date prior to May 
1, 1999.  38 C.F.R. § 3.400. Therefore, the claim of 
entitlement to an effective date earlier than May 1, 1999, 
for a total disability evaluation based on individual 
unemployability must be denied.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.
 
The Board has considered the VA vocational rehabilitation 
counselor's June 1998 memorandum.  However, the counselor did 
not opine that the Veteran was totally disabled due to his 
compensable disorders alone.  Instead, he stated that the 
Veteran, "cannot in his present condition, return to his 
former occupation as a truck driver."  In addition, he noted 
that he was continuing to, "work with him in considering 
vocational options."  It is significant that this document 
does not state that the Veteran could not work in any 
capacity. 
 
As stated above, the preponderance of the evidence is against 
an extraschedular rating for any disorder compensated under 
38 U.S.C.A. § 1151.  The Veteran's tracheotomy scar, right 
flank hernia, depression and memory loss during this period 
did not clinically cause either a need for frequent periods 
of hospitalization, nor did they alone cause a marked 
interference with employment which rendered impractical the 
application of the regular schedular standards. Id.  Indeed, 
while the appellant's psychiatric disorder later increased in 
severity, when he was examined in January 1998 that disorder 
was no more than mildly disabling, and it was not until May 
1, 1999, that this disorder precluded work.  Again, while the 
Veteran may not have been able to drive a truck during the 
period prior to May 1, 1999, he was still able to drive 
himself to his medical appointments and there is no evidence 
he could not perform work in another capacity.  Further, 
there is no independent evidence showing that the Veteran was 
unemployable due to his compensable disorders alone either on 
a schedular basis under 38 C.F.R. § 4.16(a) basis, or an 
extraschedular basis under 38 C.F.R. § 4.16(b).  Hence, he 
did  not meet the requirements for a total disability 
evaluation based on individual unemployability prior to May 
1, 1999.
 
The Board acknowledges that the Veteran feels he was 
unemployable from March 997.  The evidence, however, does not 
show that the conditions for which the Veteran is receiving 
VA compensation were the cause of his being unemployable 
prior to May 1, 1999.  It is well to note that the Veteran 
also suffered from such nonservice connected/noncompensated 
disorders as residuals of a facial gunshot wound with 
mandibular pain, and a hiatal hernia, and the impact of those 
disorders on the appellant's ability to work is irrelevant to 
this decision.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application. 38 U.S.C.A. § 5107.
 
ORDER
 
Entitlement to an effective date prior to May 1, 1999, for 
the grant of a total disability rating based on 
unemployability (TDIU) due to disabilities granted pursuant 
to 38 U.S.C.A. § 1151 is denied.
 
 


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


